Case 1:20-mc-00199-JGK-OTW Document 3-40 Filed 04/24/20 Page 1 of 3




              Exhibit NN
  Case 1:20-mc-00199-JGK-OTW Document 3-40 Filed 04/24/20 Page 2 of 3


IN THE HIGH COURT OF JUSTICE                    Claim No. CL-2019-000262
BUSINESS AND PROPERTY COURT
OF ENGLAND AND WALES
COMMERCIAL COURT (QBD)

Before Sir Michael Burton GBE
(sitting as a Judge of the High Court)

B E T W E E N :-

                         BSG RESOURCES LIMITED
                                                                     Claimant
                                    - and -

                                (1) VALE S.A.
                               (2) FILIP DE LY
                         (3) DAVID A.R. WILLIAMS
                           (4) MICHAEL HWANG
                                                                  Defendants

       ________________________________________________________________

                                   ORDER
       ________________________________________________________________



UPON an arbitral award having been made in London on 4 April 2019 by
Professor Filip De Ly, Sir David A.R. Williams QC and Dr Michael Hwang SC in
LCIA Arbitration No. 142683 (the “Award”).

AND UPON the Claimant (“BSGR”) having applied pursuant to ss. 68 and 24
of the Arbitration Act 1996 to set aside the Award, or to declare the Award to
be of no effect, by way of a Claim Form dated 10 May 2019 and amended on
20 September 2019 (the “Challenge Application”).

AND UPON BSGR having paid the Pound Sterling equivalent of US$510,000
into court as security for Vale’s costs of the Challenge Application pursuant to
paragraph 2.1 of the Order of the Hon. Mrs Justice Moulder DBE (the “Security
Fund”).

AND UPON hearing David Wolfson QC (counsel for BSGR), David Foxton QC
(counsel for the First Defendant, “Vale”) and William Hooker (solicitor-
advocate for the Third and Fourth Defendants, the “Co-Arbitrators”)

AND UPON the Second Defendant not appearing or being represented at the
hearing.



                                       1
     Case 1:20-mc-00199-JGK-OTW Document 3-40 Filed 04/24/20 Page 3 of 3


IT IS ORDERED that :-

1.     The Challenge Application is dismissed.

2.     BSGR shall pay Vale’s costs of the Challenge Application on the indemnity
       basis, summarily assessed in the amount of £400,000.

3.     By way of satisfaction of the order in paragraph 2 above, the Court Funds
       Office shall release £400,000 from the Security Fund to Vale forthwith.
       The remainder of the Security Fund, together with any accrued interest,
       shall be retained in the Court Funds Office pending further order.

4.     BSGR shall pay the Co-Arbitrators’s costs of the Challenge Application on
       the indemnity basis, summarily assessed in the amount of £70,000.




Dated this 29th day of November 2019.




                                        2
